NUMBER 13-17-00682-CV

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG
____________________________________________________________

JOSE GUADALUPE RUBIO,                                                         Appellant,

                                            v.

MARIA LUISA RUBIO,                                  Appellee.
____________________________________________________________

             On appeal from the 357th District Court
                  of Cameron County, Texas.
____________________________________________________________

                        MEMORANDUM OPINION
            Before Justices Contreras, Longoria, and Hinojosa
               Memorandum Opinion by Justice Longoria
       Jose Guadalupe Rubio filed a notice of appeal regarding a judgment signed on

October 30, 2017 in cause number 2016-DCL-6861 in the 357th District Court of Cameron

County, Texas. The appellant’s brief was originally due on April 9, 2018. On April 17,

2018, the Clerk of the Court notified appellant that the brief had not been timely filed and

that the appeal was subject to dismissal for want of prosecution under Texas Rule of
Appellate Procedure 38.8(a)(1), unless within ten days from the date of receipt of this

letter, appellant reasonably explained the failure and the appellee was not significantly

injured by the appellant’s failure to timely file a brief. In response, appellant filed a motion

for extension of time seeking until July 8, 2018 to file his brief. This Court granted

appellant’s motion for extension of time; however, appellant did not file his brief by July

8, 2018.

       On July 12, 2018, the Clerk of the Court again notified appellant that the brief had

not been timely filed and that the appeal was subject to dismissal for want of prosecution

under Texas Rule of Appellate Procedure 38.8(a)(1), unless within ten days from the date

of receipt of this letter, appellant reasonably explained the failure and the appellee was

not significantly injured by the appellant’s failure to timely file a brief. To date, appellant

has not filed a response to this Court’s directive or filed a brief.

       Appellant has failed to either reasonably explain his failure to file a brief, file a

motion for extension of time to file the brief, or file the brief. Accordingly, the appeal is

DISMISSED FOR WANT OF PROSECUTION.                     See TEX. R. APP. P. 38.8(a); id. R.

42.3(b).

                                                                  NORA L. LONGORIA
                                                                  Justice

Delivered and filed the
9th day of August, 2018.




                                               2